DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1, 3, 9-14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 and 12 of U.S. Patent No. 10/623,040. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader.
Regarding claim 1, U.S. Patent No. 10/623,040 discloses in claim 1 a case for an electronic device, the case comprising:
a protective shell, wherein the protective shell is configured to receive an electronic device therein; and
at least one end portion configured to removeably attach to the protective shell and to at least partially enclose the electronic device in the protective shell when attached, the at least one removable end portion further including:
an auxiliary appliance,
a battery operably connected to the auxiliary appliance.
Claim 3 of the present application corresponds to claim 1 in U.S. Patent No. 10/623,040. 

Regarding claim 9, U.S. Patent No. 10/623,040 discloses in claim 7 a case for an electronic device, the case comprising:
An unpowered protective shell, wherein the protective shell is configured to receive most of the electronic device therein; and
at least one end portion configured to be removeably attached to an open end of the protective shell and to temporarily secure the electronic device in the protective shell when attached, the at least one removable end portion further including:
an auxiliary appliance and a rechargeable battery operably connected to the auxiliary appliance.

unpowered protective shell,  where the protective shell receives most of the electronic device  and where the at least one end portion configured to be removable attached to an open end of the protective shell.  
Huang discloses the additional features that include an unpowered protective shell, where the protective shell receives most of the electronic device  and where the at least one end portion configured to be removable attached to an open end of the protective shell  because of ordinary skill in the art would have realized that having battery or no battery incorporated in the protective shell would be an optional feature, as disclosed (Huang, paragraph 79), where a protective shell receiving most of an electronic device is a common feature of protective features, since it is desirable to cover most of the device for protection purposes and one of ordinary skill in the art would have realized that attaching an accessory to an opened portion of a cover, so that the accessories can be designed for a specific model or size of cover that would engage smoothly when it is attached to the major portion of the cover
Claim 10 of the present application corresponds to claim 8 in U.S. Patent No. 10/623,040.
Claim 11 of the present application corresponds to claim 9 in U.S. Patent No. 10/623,040.
Claim 12 of the present application corresponds to claim 10 in U.S. Patent No. 10/623,040.
Claim 13 of the present application corresponds to claim 10 in U.S. Patent No. 10/623,040.
Claim 14 of the present application corresponds to claim 11 in U.S. Patent No. 10/623,040.
Claim 15 of the present application corresponds to claim 12 in U.S. Patent No. 10/623,040.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0287726 (Daniel Huang, hereinafter Huang).
Regarding claim 1, Huang discloses a case for an electronic device (paragraph 46, “FIG. 1. As can be appreciated from this figure, the battery pack 100 is shaped to closely wrap around the mobile device 202 and serves as a protective case for the mobile device 202.”), the case comprising: a protective shell (Fig. 1, “battery pack 100”), where the protective shell is configured to receive an electronic device therein (Figs. 1-14, 17; paragraph 46, “FIG. 2 illustrates how a mobile device can be housed within the battery pack 100…”); and at least one end portion (Fig. 4, “bottom section 402”) configured to removeably attach to the protective shell and to at least partially enclose the electronic device in the protective shell when attached (Figs. 1-14, 17; paragraphs 46 an 51, “The battery pack 100 may include a bottom section 402 and a top section 404 that can be separated from each other to insert a mobile device 202 within the battery pack 100 and can them be coupled together secure the mobile device 202 in place”), the at least one removable end portion further including an auxiliary appliance (Fig. 17; paragraphs 71 and 77, “battery pack that also operates as an extendable processing and/or interfacing platform for a mobile device”; paragraph 74, “medical processing unit”; paragraph 75, “gaming processing unit”; paragraph 76, “home entertainment unit”), a battery operably connected to the auxiliary appliance (Figs. 14and 17; paragraphs 62 and 73, “power cell 1404 (shown connected to interfaces 1708)”;  paragraph 77, and Fig. 17, “auxiliary appliance may also be implemented as an external accessory”).                                            
Regarding claim 2, Huang discloses all the limitations of claim 1.   Huang further discloses where the auxiliary appliance is a first device with a first function (paragraph 74, “medical processing unit” corresponding to a first function).
Regarding claim 5, Huang discloses all the limitations of claim 2.   Huang further discloses where the auxiliary appliance is interchangeable with a second device with a second function that is not the first device with the first function (paragraph 75, “gaming processing unit” corresponding to a second function).

Regarding claim 7, Huang discloses all the limitations of claim 1. Huang further discloses where the at least one removable end portion comprises a front form factor (102a) and a rear form factor (102b) (Fig. 13 and paragraph 60, “a first bottom section 1302 and a second bottom section 1304 which form a top and bottom shell”).
Regarding claim 13, Huang discloses all the limitations of claim 9.  Huang further discloses where the auxiliary appliance is a medical parameter testing device (paragraph 74, “the battery pack 1702 may be adapted to function as a Medical Processing Unit which may have built-in capabilities for monitoring real-time health conditions (e.g., alcohol levels in breath, pulse, temperature, blood pressure, test and/or diagnose diabetes, etc.) via build-in test port. Consequently, the battery pack 1702 can collect and/or process such collected data and store it in the mobile device. “).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Huang (same reference).
Regarding claim 9, Huang discloses a case for an electronic device (paragraph 46, “FIG. 1. As can be appreciated from this figure, the battery pack 100 is shaped to closely wrap around the mobile 
at least one end portion (Fig. 4, “bottom section 402”) configured to be removeably attached to [an open end of] the protective shell and to temporarily secure the electronic device in the protective shell when attached (Figs. 1-14, 17; paragraphs 46 and 51, “The battery pack 100 may include a bottom section 402 and a top section 404 that can be separated from each other to insert a mobile device 202 within the battery pack 100 and can them be coupled together secure the mobile device 202 in place”), the at least one removable end portion further including: an auxiliary appliance (Fig. 17; paragraphs 71 and 77, “battery pack that also operates as an extendable processing and/or interfacing platform for a mobile device”; paragraph 74, “medical processing unit”; paragraph 75, “gaming processing unit”; paragraph 76, “home entertainment unit”) and a rechargeable battery operably connected to the auxiliary appliance (Figs. 14and 17; paragraphs 62 and 73, “power cell 1404 (shown connected to interfaces 1708)” and “battery pack 1702 may also include a recharging module 1704 that facilitates recharging of the power cell 1404.”  paragraph 77, and Fig. 17, “auxiliary appliance may also be implemented as an external accessory”).
Huang further discloses an unpowered protective shell (Figs 30 and 31 showing a modular cover with detachable accessories. Where even if the protective cover comprises an integrated battery pack and the battery is discharged, the protective shell is “unpowered”. However, given arguendo where the protective cover does not comprise a battery pack, the “auxiliary” or “modular” comprises the battery pack and not the main portion of the protective shell per se. Please see paragraph 79, “The power cell module 2316 is an optional module”), where the protective shell receives most of the electronic device (Figs. 21-22 show where the protective shell 1502 receives most of the electronic device 1602) and where the at least one end portion configured to be removable attached to an open end of the protective shell (Figs. 30 and 31, where the shell 2504 corresponding to the larger portion that covers “most” of the device is attached to the accessory portions though an opening).

Regarding claim 13, Huang discloses all the limitations of claim 9.  Huang further discloses where the auxiliary appliance is a medical parameter testing device (paragraph 74, “the battery pack 1702 may be adapted to function as a Medical Processing Unit which may have built-in capabilities for monitoring real-time health conditions (e.g., alcohol levels in breath, pulse, temperature, blood pressure, test and/or diagnose diabetes, etc.) via build-in test port. Consequently, the battery pack 1702 can collect and/or process such collected data and store it in the mobile device. “).

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2015/0270734 A1 (Davison et al., hereinafter Davison).
Regarding claim 3, Huang discloses all the limitations of claim 1.    
Huang does not specifically disclose where the at least one end portion includes a manual actuator.
In related art concerning powered case for portable electronic device, Davison discloses where the at least one end portion (Figs. 8 and 10, “portion of back member 640 adjacent electrical interface 668 and electrical connector 654”) includes a manual actuator (paragraphs 8 and 116, “user interface 317 may include a mechanical element accessible by a user from an outside surface of protective case 300”; paragraph 148, “Electromechanical button 612 is an example of user input 117 and/or user interface 317”).

Regarding claim 4, Huang and Davison disclose all the limitations of claim 3.  Huang further discloses where the at least one end portion includes a processor operably connected to the auxiliary appliance and the manual actuator (Fig 17,  paragraphs 71 and 77, “processors 1706”; paragraph 81, “protective case 300 may be implemented, in whole or in part, using a microcontroller, a microprocessor.”).

Regarding claim 10, Huang discloses all the limitations of claim 9. Huang further discloses including a processor housed in the at least one removable end portion that is in operable communication with both the auxiliary appliance (Fig 17; paragraphs 71 and 77, “processors 1706”).
Huang does not specifically disclose one or more manual actuators, where the processor is configured to receive input from the one or more manual actuators and operate the auxiliary appliance in response thereto.
However, Davison discloses a case for an electronic device (paragraph 2, “cases or covers for electronic devices”), the case comprising: a protective shell (Fig 1-10: shell 600) where at least one end portion (Figs. 8 and 10, “portion of back member 640 adjacent electrical interface 668 and electrical connector 654”) includes a processor in operable communication with the auxiliary appliance and one or more manual actuators, where the processor is configured to receive input from the one or more manual actuators and operate the auxiliary appliance in response thereto (paragraph 81, “case 300 may also  include other electrical components or functions, such as one or more visual indicators to indicate a state or status of protective case 300. In addition, one more elements or functions of protective case 300 may be implemented, in whole or in part, using a microcontroller, a microprocessor.”; paragraphs 80 and 116, “user interface 317 may include a mechanical element accessible by a user from an outside surface of protective case 300”; paragraph 148, “Electromechanical button 612 is an example of user input 117 and/or user interface 317”).

Regarding claim 11, Huang teaches all the limitations of claim 9.  Huang further teaches where the one or more manual actuators (figure 7, paragraphs 54, 75 and 76, “a test button 702” corresponding to “actuator”, where the button or buttons can be used for different functions such as remote controlling, gaming and testing).
Huang does not specifically disclose where the one or more manual actuators is a multifunction button.
Davison explicitly discloses where the one or more manual actuators is a multifunction button (paragraph 84, “The user input device described above may also serve other functions in addition to triggering the timed charging function. For example, the button or input device may be held down for a specified period to invoke the timed charging function, while pressing the button briefly may result in protective case 300 displaying the amount of power remaining in supplemental power source 212”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the case of Huang to include the mechanical actuator as a multifunction button, as disclosed by Davison, to provide a mechanical component that enables actuation of a variety of functions (Davison, paragraph 84).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2015/0236538 A1 (Cai et al., hereinafter Cai).
Regarding claim 8, Huang discloses all the limitations of claim 7. 
Huang does not specifically disclose where the rear from factor (102b) comprises a cylindrically shaped battery compartment.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the rear form factor of Huang to comprises a cylindrically shaped battery 
compartment, as suggested by Cai, to have selected the battery configuration to utilize a common 
form factor available in the industry for use in the device case.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2016/0345628 A1 (Arash Abdollahi Sabet, hereinafter Sabet).
Regarding claim 12, Huang discloses all the limitations of claim 9.  
Huang does not specifically teach where the auxiliary appliance is a vaping device.
In related art concerning electronic cigarette and cigar charging and operating systems integration with various cell phone types using the common case, Sabet discloses where the auxiliary appliance is a vaping device (figures 2A-2C and paragraphs 60-62, “a common case 200 made by injection molding of an impact resistant plastic that is designed to hold, protect, and recharge an e-cigarette battery 2 and a cell phone 300”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sabet’s teachings where the auxiliary appliance is a vaping device with Huang’s device accessory  for “reducing the number of discrete personal electronic devices a user must carry and periodically recharge by employing a common protective case to hold, protect, and recharge both a cell phone or tablet computer and one or more rechargeable electronic cigarettes and/or electronic cigars”, as disclosed by Sabet (paragraph 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of 20170134857 (Zurek et al., hereinafter Zurek).
Regarding claim 14, Huang discloses all the limitations of claim 9.  Huang further where the auxiliary appliance is an electronic audio speaker (paragraph 144, “Another feature may provide for one 
Huang does not explicitly disclose where the case including an electronic audio speaker amplifier. 
However, in related art concerning methods and apparatus for increasing audio output of a device, Zurek discloses where the audio speaker includes an amplifier (Fig. 9 and paragraph 50, “The apparatus 900 can further be an accessory device that attaches to a user portable electronic device or other device…The apparatus 900 can also include a first speaker 992 and corresponding amplifier 994 and a second speaker 996 and corresponding amplifier 998.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zurek’s teachings where the speakers include an amplifier with the audio speaker of Huang, to provide enhanced fidelity and volume for the audio output from the speaker.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2013/0083469 A1 (Charles Becze et al., hereinafter Becze).
Regarding claim 15, Huang discloses all the limitations of claim 9. Huang further discloses where the protective case has a front side and a back side the perimeters of which are defined by an exterior edge (figures 1 and 13, please see the protective cover shown).
Huang does not specifically disclose where at least a portion of the exterior edge has a concave elastomeric gripping surface. 
In related art concerning beveled handheld communication device edge,  Becze discloses a portable device (abstract) having a concave elastomeric gripping surface (paragraphs 155 and 156, “an elastomeric material, such as rubber, may be adhered to the beveled edge 180 to improve grip...concave to facilitate gripping”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the case of Huang to include the elastomeric gripping surface of Becze, to facilitate gripping the device (Becze, paragraph 155).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 8,989,826 B1 (Linda Connolly, hereinafter Connolly).
Referring to claim 16, Huang discloses all the limitations of claim 9.
Huang does not specifically disclose where the protective case comprises a cavity configured below the electronic device when inserted, the cavity configured to hold a personal article.
In related art concerning a cellular phone case and storage accessory, Connolly discloses a mobile device case (abstract, column  3, Iine 15, “cell phone case 40”) the protective case comprising a storage cavity (Figs. 4-5, “storage compartment 30”) configured below the electronic device when inserted, the cavity configured to hold a personal article (Figs. 8, 14-15; column 3, Iines 21-24, “Phone compartment 42 consists of an upper compartment portion 48 and a removable compartment portion 50 that are removable attached to one another”; column 5, Iines 20-46, “cellphone case 40 provides a convenient storage compartment for carrying paper currency, ID cards and credit cards secured underneath a resilient clip 8”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the case of Huang to include the storage cavity of Connolly, to provide a case that conforms in size to the cell phone while also providing storage (Connolly, column 5, Iines 20-46).

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
In the Remarks, the Applicant argues in substance: 
(A) “Examiner is improperly double counting Huang’s bottom portion 402 (as part of battery pack 100) as being both the Applicant’s “protective shell” and also the “one end portion” that removable attaches to the “protective shell.” Such a construction is improper if not irrational… the Huang bottom portion 402 does not attach not to the battery pack 100. Instead it is part and parcel of the battery pack 100. No battery pack 100 exists without bottom portion 402 (FIG. 1, 10051]).
The examiner would like to point out that the Huang reference, as cited reads on the claims as presently written. The removable cover is modular (comprised of not just one portion, but several portions, including “auxiliary appliances” such as battery and card readers among others).  The modular portions 
(B) “Claims 2-8 properly depend from an unanticipated independent claim 1 and are allowable therewith. Independent claim 9 recites similar claim language and is not anticipated for at least the same reasons.”
Please, see the response to arguments in section (A) from above.
 (C) “rejection of independent claim 9, the Examiner merely repeats her rejection of independent claim 1. Applicant respectfully submits that independent claim 9 is not anticipated for the same reasons. However, in the interest of an efficient prosecution, independent claim 9 has been amended to clarify that the protective case is unpowered, has an open end, and receives most of the electronic device.”
Argument (C) is moot in view of a new rejection.
(D) “Claim 3 properly depends from an un-anticipated independent claim 1 and is allowable therewith. Further, claim 3 incorporates all of the limitations of claim 1 and requires that the “at least one end portion” be removable…”  
The examiner would like to point out where both the main portion and accessory portions are removable and where a button location constitute a mere designer’s choice that provides the predictable results of activating/switching a function.
 (E) “Claim 4 properly depends from an unobvious claim 3 and is allowable therewith.”
Please see the explanation to argument (D) above.
(F) “’The case of claim 9, further including a processor housed in the [at least one removable] end portion in operable communication with both the auxiliary appliance and one or more manual actuators, wherein the processor is configured to receive input from the one or more manual actuators and operate the auxiliary appliance in response thereto.’ Claim 10 properly depends for unanticipated amended independent claim 9 and is allowable therewith.”
Please see the explanation to argument (D) above.

The examiner would like to point out where by having round cell batteries indicates that a battery compartment would have at least a round shape to fit the batteries, so that they can stay in place. 
(H) “Sabet fails to illustrate a removable end portion or a vaping device at all”
Please see fig. 12B where the figure clearly shows where the vaping device is removable. 
(I) “Claim 14…Although Zurek describes an audio speaker amplifier can be included in an electronic device, neither Zurek nor Huang describes such a device being comprised in a removable end portion of anything let alone a removable end portion of a battery case…”
Where the reference is introduce where removable cases can comprise an accessories including, a speaker. Where Huang already disclosed a modular protective case that can attach/detach a variety of accessories, where a speaker would be an obvious device to  attach to a protective cover, so that the volume quality of sound of the device can be improved.
(J) “Claim 15… However, the corresponding Figs 1A-1D clearly illustrate that all circumferential device edges are convex exterior edges and not concave exterior edges. Convex edges cannot reasonably be construed to be concave exterior edges. And, cutting away a portion of the convex edge does not render it concave. Because Becze fails to describe the subject matter required in the claim, the rejection may be withdrawn for this additional and independent reason.”
The claim does not explicitly disclose in what direction the concavity of the exterior edges is directed; therefore, the reference reads on the limitation, as presented in the claim.
(K) “Claim 16…however, it is clear from the figures that the cell phone is not mounted on the inside of the hinged case 10. Hence, the Examiner’s proffered citations provide no evidence concerning the spatial relationship between compartment 30 and the cell phone.”
Similarly, the claim limitation does not provide a “spatial relationship between compartment 30 and the cell phone”; therefore, the cited reference reads on the claim, as presently written.

The Examiner would like to indicate where the position of the buttons or battery are just obvious variations of the claims. Where even the Huang reference itself indicates that the types of auxiliary devises and location of the components are mere design variations.
“claim 9 requires the bottom portion (i.e. the protective shell) to be unpowered. These are mutually exclusive structures. Therefore, Applicant’s instant claims are distinctive and non-obvious (KSR) demonstrating at least one way distinctiveness. As such, the provisional, non-statutory double patenting rejection of claims 9-15 may be withdrawn for at least this additional and independent reason.”
“unpowered” cover and “rechargeable battery” can be interpreted as being similar. For example, when the rechargeable battery of the cover has not been charged, the cover is unpowered.
Where protective cases generally receive most of a communication device; therefore, this seems to be an obvious feature or design configuration. 
The examiner considers that the double patenting rejection still applies.
The examiner has given a broad and reasonable interpretation to the claims in view of the specifications and considers that the cited references read on the claims as presently written; therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/ANGELICA M PEREZ/Examiner, Art Unit 2649                                                                                                                                                                                                        01/29/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649